Citation Nr: 0312294	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-34 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disorder manifested 
by joint pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
June 15 to November 10, 1978, and was ordered to active duty 
from February 4 to July 7, 1991.  She served in Southwest 
Asia from February 16 to May 10, 1991.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of a rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was previously the subject of Board Remands in 
September 1997, July 1999, and September 2001.  The RO has 
returned the case to the Board for further appellate 
consideration. 


REMAND

While the issue remaining on appeal has been the subject of 
previous Remands by the Board, the Board is of the opinion 
that further development of the evidence by the RO is 
required.  As noted in the prior September 2001 Remand, VA 
has a statutory duty to assist claimants in obtaining 
necessary to substantiate his or her claim for VA benefits.  
This duty, in pertinent part, includes obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  The Board remanded the case in 
1999 and 2001 in order to assist the appellant by obtaining a 
medical examination or opinion regarding the etiology of her 
claimed service connected disability.  In particular, the 
examiner(s) were asked to indicate whether it was as likely 
as not that the appellant's clinically diagnosed disorder(s) 
had its origin in service.  While multiple joint arthralgia 
was diagnosed during a VA examination in November 2000 and 
degenerative joint disease of the left hip and knee were 
diagnosed during a January 2003 VA examination.  Neither 
examiner discussed the relationship, if any between, the 
appellant's present complaints and her active duty military 
service.  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board is of the opinion that further remand 
is in order.  

In order to fully comply with VA's statutory duty to assist 
the appellant, this case is REMANDED for the following 
development:

1.  The claims file should be returned to 
the examiner who conducted the January 
2003 examination.

The examiner should be requested to 
express an opinion as to whether the 
appellant's present hip and knee 
disabilities or joint arthralgia is 
etiologically related to her active 
military service.  With respect to any 
present disability manifested by joint 
pain, to include degenerative joint 
disease of the left hip and knee, the 
examiner should indicate whether it is as 
likely as not that the disability is due 
to her active military service.  The 
examiner should provide complete 
rationale for all conclusions reached.  
All reports should be typed.

It the examiner who conducted the January 
2003 examination is unavailable, the file 
should be referred to another physician.  
Based on this review, the examiner is 
requested to offer the requested 
opinion(s).  If the physician believes 
that another examination is warranted, 
the appellant should be scheduled for an 
examination.  The physician should 
provide his reasoning for his opinion(s).  

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If they are not, the RO 
should implement corrective procedures.
 
3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.
 
The Board expresses its gratitude to in advance to the RO for 
its assistance in completing the development requested, and 
trusts that the RO will attend to this development in an 
expeditious manner.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the appellant until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




